Title: Thomas Jefferson to Joel Yancey, 12 May 1820
From: Jefferson, Thomas
To: Yancey, Joel


					
						Dear Sir
						
							Monticello
							May 12. 20.
						
					
					I now inclose you an order on mr Gibson in favor of mr Hepburn for 50.D. it is the first moment it has been in my power. not knowing his Christian name I have left a blank for it to be inserted. I am still uncertain as to the time of my setting out for Poplar forest, tho extremely anxious to do so. under this uncertainty I leave it to mr Hepburn to come on immediately or await my visit to Bedford at his convenience. it would certainly be better that I should be here at his beginning here and indeed while he is at work; but still he must consult his own convenience. I salute you with friendship & respect
					
						
							Th: Jefferson
						
					
				